Citation Nr: 1642923	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to August 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an 
August 2011 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Columbia, South Carolina now has jurisdiction over these matters.  

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.    

This appeal was most recently before the Board in May 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In May 2015 the Board also remanded the claims of entitlement to service connection for right ear hearing loss and tinnitus.  On remand, a November 2015 rating decision granted service connection for right ear hearing loss and tinnitus, thus the issues are as shown on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7101(a)(2) (West 2014).    


FINDING OF FACT

The Veteran's left ear hearing loss disability is etiologically related to his active service.



CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

II.  Hearing Loss 

The Veteran contends that his current hearing loss disability is due to in-service noise exposure.  For the reasons that follow service connection for bilateral hearing loss is granted.

The Veteran's DD Form 214 notes that his military specialty was military policeman and the Veteran testified at his March 2013 Board hearing that he was stationed right next to the artillery.  Thus, based on the foregoing, the Board finds that the Veteran had noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In the Veteran's enlistment report of medical history he reported he was in very good health and had no ear trouble.  In the associated report of medical examination the Veteran demonstrated that he had normal hearing on the whispered voice test.  The Veteran's separation report of medical examination and associated report of medical history showed no change in his ears from his enlistment report of medical examination and medical history.  

Post-service the Veteran has received several audiological examinations.  The Veteran submitted a September 2010 private audiological examination; however, the Board is unable to interpret the results.  However, as the benefits sought by the Veteran are being granted in full, the Veteran is not prejudiced by the Board adjudicating his claim without a complete understanding of the September 2010 private examination results.  

Additionally, the Veteran submitted a private audiological examination from October 2010 the results showed that the Veteran did not have a hearing loss disability for VA purposes at that time.    

Following the October 2010 private audiological examination the Veteran received an October 2010 VA audiological examination.  On the audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
20
40
35

Speech audiometry revealed speech recognition ability of 82 percent in the left ear.  The Veteran's puretone threshold average was 27.5.  These results reflect a hearing loss disability for VA purposes, as the Veteran's auditory threshold was 40 decibels at the 3000 frequency and his speech recognition score was less than 94 percent.  

The Veteran received an August 2011 VA audiological examination.  Puretone threshold testing was performed and the Veteran did not present with a hearing loss disability for VA purposes.  The VA examiner concluded that the Veteran's left ear hearing loss was less likely that not etiologically related to his active service.  The examiner stated that the Veteran's active service noise exposure of driving patrol cars and working gate security in a non-combat setting did not likely cause his hearing loss.  The examiner noted that the Veteran's post-service noise exposure was over a greater period of time and more likely caused his hearing loss.  The examiner added that the Veteran's hearing loss also follows the natural progression and effects of age on the hearing organ, which is a contributing factor to his current hearing loss.  

The Board finds this negative nexus opinion carries little probative value as the examiner failed to adequately consider the Veteran's in-service noise exposure.  The examiner noted the Veteran's only noise exposure involved working gate security and driving a patrol car.  However, the Veteran has stated in his March 2013 Board hearing that he worked next to the artillery battalion which led to a significant amount of noise exposure.  Additionally, the examiner mentioned that the Veteran worked "gate security" but failed to ask the Veteran and consider what noise exposure occurs as a result of this position.  Moreover, the examiner notes that the Veteran's age and post-service noise exposure are contributing factors to his hearing loss; however, the Veteran is not precluded from being entitled to service connection for a disability merely because the disability has a non-service related contributing factor.  Thus, the Board finds the August 2011 VA negative nexus opinion has little probative value and does not weight against the Veteran's claim. 

In response to the May 2015 Board remand the Veteran was provided with an August 2015 VA examination.  Audiological testing was performed and reflected that the Veteran did have a hearing loss disability for VA purposes in his right ear but not in his left ear.  The examiner concluded that the Veteran's right ear hearing loss was at least as likely as not etiologically related to his active service.  The examiner did not provide an opinion as to etiology for left ear hearing loss because the Veteran did not present with left ear hearing loss.  As to the Veteran's right ear hearing loss the examiner noted that while the Veteran's service treatment records showed the Veteran did not report hearing loss this is to be expected as hearing loss "often goes unnoticed by an individual until audiometric testing is performed."  The examiner noted that the Veteran's October 2010 VA treatment record which showed a hearing loss disability for VA purposes was likely different from his August 2011 VA examination which showed the Veteran did not have a hearing loss disability for VA purposes because audiological examinations performed for compensation and pension require searching for the maximum possible score, where as routine clinical audiological examinations, such as the one performed in October 2010, do not often obtain the maximum possible score.  The examiner noted that the Veteran's post-service noise exposure may have contributed to his hearing loss but added "once it is determined that the hearing loss was incurred in military service, the Veteran may be compensated for the disabling effects of his current hearing loss" despite the post-service noise exposure being a contributing factor.  The Board notes the noise exposure described by the examiner applies to the Veteran's ears bilaterally, however, the examiner only provided a nexus opinion for the Veteran's right ear, as he found that to be the only ear in which the Veteran had a hearing loss disability.  The Board finds this positive nexus opinion probative evidence which weighs in favor of the Veteran's claim as the examiner considered the evidence of record and provided a thorough rationale.  

The Veteran was most recently provided with a May 2016 audiological examination.  On the audiological evaluation, pure tone thresholds for the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
70
80
80
85
90

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The Veteran's puretone threshold average was 83.75.  This examination demonstrates that the Veteran has a left ear hearing loss disability for VA purposes as all of the auditory thresholds for frequency of 500 Hz through 4000 Hz are greater than 40 decibels. 

Thus, because the May 2015 VA examiner provided a positive nexus opinion for the Veteran's right ear only, solely because the Veteran did not present with left ear hearing loss for VA purposes and the May 2016 VA audiological examination showed that the Veteran presented with left ear hearing loss for VA purposes, the Board finds the Veteran's left ear hearing loss is etiologically related to his active service.  The in-service noise exposure that the May 2015 VA examiner referenced in concluding that the Veteran's right ear hearing loss was etiologically related to his active service is the same in-service noise exposure that the Veteran experienced in his left ear.  The examiner does not state and the evidence of record does not otherwise reflect that the Veteran's in-service noise exposure was different in his right ear then in his left ear.  Thus, the Board finds entitlement to service connection for left ear hearing loss is granted.  

ORDER

Entitlement to service connection for left ear hearing loss is granted.  



____________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


